DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.
Applicant's amendments and remarks, filed 06/13/2022, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 34, 35, 38, 40-42, 45, 47-49, 51, 53, 54 are presently under examination. 
Claims 1-33, 36, 37, 39, 43-44, 46, 50, 52 are cancelled.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to U.S. Provisional Applications No. 61/799,813, filed March 15, 2013, is acknowledged. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 34, 35, 38, 40-42, 45, 47-49, 51, 53, 54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)   additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
After careful consideration of the two-part analysis, it is the examiner’s position that the claimed invention encompasses an abstract idea for the following reasons. 
Under the broadest reasonable interpretation, the claimed invention (claims 34, 41, 48 being representative) is directed to a computer system that performs a process. Therefore, the claims fall into one of the four statutory categories (Step 1: Yes).
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes.												In this case, the steps for processing data (to classify individuals), generating a composite variant (by random selection and statistical reclassification), and reclassifying (data) are not limited to any particular operations or acts and broadly encompass analyzing and evaluating data. Claims can recite a mental process even if they are claimed as being performed on a computer. That is, with the exception of using a processor, there is nothing in the claims themselves that foreclose these steps from being performed by a human, i.e. the human mind is equipped to select data and manipulate data. It is noted that the claims have been further limited to include using data from at least 200,000 individuals. However, given that the classification step broadly encompasses looking at whether the data has been labelled categorically (e.g. deleterious variant, suspected variant, VUS, etc.), it is the examiner’s position that such limitations could still be performed by a human with a pencil and paper. It may be impractical and tedious to analyze bioinformatics data without an electronic computer, but it is not impossible. Even the random selection of data can be achieved by a human, e.g. rolling dice or guessing. Therefore, absent any evidence to the contrary, these steps can be reasonably performed by the human mind of a scientist or engineer and fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). See also MPEP 2106.04 and 2106.05(II).
Additionally, the above steps also encompass mathematical concepts. For example, a review of the specification teaches that the above steps require performing statistical calculations and computational methods for comparing numerical data (e.g. computing probability tables, calculating likelihood ratios, and calculating variant scores [0034-0040, Figures 3 and 4, 0053-0054, 0058, 0070]). Therefore, when read in light of applicant’s own specification, the claimed steps clearly encompass mathematical calculations and/or mathematical relationships under the Revised Guidance. For these reasons, the claims are directed to a mathematical concept which is a judicial exception.  See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. [Step 2A, Prong 1: YES].
With regards to the step for “adjusting a treatment…wherein adjusting…comprises transmitting…an electronic communication”, this step is problematic for reasons discussed in the 35 USC 112(b) rejection below. If applicant intends for this step to result in processing information, it is being analyzed under the Step 2A (prong 1) analysis. That being the case, with the exception of using a processor, this step encompasses a mental process as there is nothing in the claim that forecloses this step from being performed by a human, i.e. the human mind is equipped to select data based in previous information. In addition, a review of the specification teaches computational and/or statistical methods for achieving the claimed functions (e.g. computing probability tables, likelihood ratios, variant scores, and adjusting statistical weights [0034-0040, Figures 3 and 4, 0053-0054, 0058, 0070]. Therefore, when read in light of applicant’s own specification, this step broadly encompasses mathematical calculations and/or mathematical relationships under the Revised Guidance. For these reasons, the claims are directed to an abstract idea.  See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. [Step 2A, Prong 1: YES].
B. Guidance Step 2A, Prong 2
The judicial exception is not integrated into a practical application for the following reasons. With regard to the additionally recited step of “storing” various types of data and “processing” sequence data (to identify variants), these are interpreted as routine data collections steps, wherein the data is being used by the abstract idea. As such, these amount to nothing more than extra-solution activity and are not indicative of an integration into a practical application. See MPEP 2106.05(g). 
With regards to the step of “selecting” (individuals classified as VUS), this amounts to selecting a particular data source to be manipulated and the courts have found such limitations to be insignificant extra-solution activity. See MPEP 2106.05(g).
With regards to the step for “adjusting a treatment…wherein adjusting…comprises transmitting…an electronic communication”, this step is problematic for reasons discussed in the 35 USC 112(b) rejection below. If applicant intends for this step to result in outputting information, it is being analyzed under the Step 2A (prong 2) analysis. That being the case, transmitting information (to a healthcare provider) is a mere nominal or tangential addition to the claim that amounts to nothing more than extra-solution activity and/or instructions to “apply” the exception in a generic way. See MPEP 2106.05(g) and 2106.05(h).
With regards to the recited database and processing system comprising processors, these are recited at a high level of generality and can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. In addition, “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. 

C. Guidance Step 2B 
The claimed invention does not include additional steps/elements appended to the judicial exception that amount to significantly more than the judicial exception for the following reasons. In particular, as explained with respect to Step 2A Prong 2, the above non-abstract steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity and/or instructions to “apply” the exception in a generic way. Moreover, the courts have clearly recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;
In addition, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: 
i. Receiving or transmitting data over a network; e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Therefore, after careful consideration, there is nothing unconventional with regards to the above storing, processing, and adjusting (i.e. transmitting) steps. See MPEP 2106.05(d)(Part II).
With regards to the claimed database and processing system comprising processors, as explained with respect to Step 2A Prong 2, the examiner takes official notice that such elements were well known, routine, and conventional in the art and none of these generically recited elements are modified in any particular way that would indicate an inventive concept.  In addition, applicant is reminded that “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Taken alone or in combination, the additional steps/elements fail to transform the exception into a patent-eligible application of that exception. Therefore, based on the two-part analysis, the claims as a whole are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. [Step 2B: NO]. 

D. Dependent Claims
The dependent claims have been considered under the two-part analysis, but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception.
With regards to claims 35, 38, 40, 42, 45, 47, 49, 53, these claims further limit the abstract idea by requiring additional steps that encompass mathematical relationships (e.g. classifying genes, computing likelihood ratios,  computing scores, comparing scores, computing probability tables) or further limit the nature of the data being used (e.g. specific types of BRCA genes). As such, the claimed subject matter fails to rise to the level of “significantly more” than the judicial exception because it is also a part of the judicial exception for reasons discussed above. Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. Regarding claim(s) 54, this claim further limits how the information is being transmitted. As discussed above, transmitting information (to a healthcare provider) is a mere nominal or tangential addition to the claim that amounts to nothing more than extra-solution activity and/or instructions to “apply” the exception in a generic way. See MPEP 2106.05(g) and 2106.05(h). For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50). 
Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive for the reasons discussed below. 
Applicant argues that the amended claims are  not directed to an abstract idea because they integrate the judicial exception into a practical application. In response, this argument is not persuasive for reasons discussed in the Step 2A (prong 2) analysis set forth above. Notably, the storing step amounts to nothing more than extra-solution activity (data collection) and the “adjusting” step is nothing more than a nominal or tangential addition to the claim that amounts to nothing more than extra-solution activity and/or instructions to “apply” the exception in a generic way. See MPEP 2106.05(g) and 2106.05(h). Therefore, these step are not indicative of an integration into a practical application. Applicant is directed to MPEP 2106.05, which provides specific criteria that are indicative for when additional elements (i.e. non-abstract steps appended to the abstract idea) may have integrated the exception into a practical application including:
1)         An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
2)         Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
3)         Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
4)         Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
5)         Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).

In this case, the examiner maintains that the examiner has properly applied the correct standard set forth in the MPEP and the instant claims do not meet any of the above criteria. 
Applicant additionally argues that the claimed invention provides an improvement to the technology, namely by providing reclassified variants with very low error rate [citing the specification, 0012] and allowing physicians to “better care for the patient” [citing the specification, 0070]. In response, a review of the specification does not provide any objective evidence of an improvement to the technology. Moreover, by arguing that the reclassifying step provides more accurate data for use by a healthcare provider, applicant appears to be asserting that their statistical approach to the processing of data (i.e. the judicial exception) is providing the improvement to the technology. However, while applicant’s particular algorithmic approach may be a particular way to achieve an alternative solution for reclassifying data, the claimed invention is, nevertheless, directed to an improved algorithmic analysis. In other words, the claimed method as a whole uses the judicial exception to obtain more accurate (i.e. better) data. However, Applicant is again reminded that the claimed invention’s use of the ineligible concept to which it is directed (i.e. the abstract idea) cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018). Unlike the McRO decision, for example, where the ultimate product produced was a synchronized computer animation that was itself the transformative use, the presently claimed method results in generating information without being directed to any particular use of that information (other than merely transmitting that information). Moreover, as stated in the last Office action, the courts have recently instructed that “[t]he different use of a mathematical calculation, even one that yields different or better results, does not render patent eligible subject matter.” Board Of Trustees Of Leland Stanford Junior University, 991 F.3d 1245, 1251 (Fed. Cir. 2021). As such, the claims do not integrate the recited judicial exception into a practical application. 
Applicant additionally argues that the claimed invention results in an unconventional combination of steps. In response, as explained with respect to Step 2A Prong 2, the above non-abstract steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity and/or instructions to “apply” the exception in a generic way. Therefore, absent any evidence to the contrary, the examiner maintains that the claimed storing (and adjusting steps) appended to the abstract idea, alone or combination, do not amount to significantly more than the judicial exception there is nothing unconventional these steps. For at least these reasons, the rejection is maintained. 

Claim Rejections - 35 USC § 112, 2nd  Paragraph

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The following rejection is necessitated by amendment.
Claims 34, 35, 38, 40-42, 45, 47-49, 51, 53, 54 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims that dependent from claims 34, 41, and 48 are also rejected herein due to said dependency.
Claims 34, 41, and 48 recite “process the familial disease data of each individual to classify each individual into one of a plurality of classifications of the BRCA gene in the database, wherein the plurality of classifications include a deleterious variant, a suspected deleterious variant, a variant of uncertain clinical significance (VUS), a genetic variant - favor polymorphism which is likely to be non-pathogenic, and a genetic variant polymorphism.” It is unclear what computational operations are encompassed by said “processing” in order to classify genetic data. Such generic functional claim language amounts to descriptions of problems to be solved, and covers all means or methods of performing the claimed functions. The examiner is mindful that describing an algorithm to the satisfaction of one of ordinary skill in the art does not require, for example, detailed disclosure in a step-by-step flowchart. See, e.g., Finisar Corp. v. The DirectTV Group, 523 F.3d 1323, 1340 (Fed. Cir. 2008). However, the specification does not describe, to any appreciable extent, any algorithm that corresponds to claimed function. Without any disclosure as to the way the instantly claimed invention performs the function of “classifying” data, the public is left to guess how the process steps achieve the claimed result(s). Moreover, the specification does not provide any limiting definitions or quantitative metrics that define the scope of the “deleterious variants”, “suspected deleterious variants”, “VUS”, and “genetic variant – favor polymorphism”. As a result, the claim fails to clarify the boundaries of the mathematical/computational step(s) intended by the term “process…to classify” such that the artisan would know how to avoid infringement. Clarification is requested via amendment. In the interest of advancing prosecution, the Examiner suggests narrowing the scope of this step to include specification types of calculations, equations, and/or prose equivalent as supported by the specification. 
Claims 34, 41, and 48 recite “reclassify, by comparing the composite variant to the variant of the BRCA gene, the familial disease data, the ethnicity, and the age of the selected individual the selected individual from VUS to a modified classification in the plurality of classifications.” It is unclear as to the metes and bounds of the term “modified classification”. In this case, the term “modified” is a relative term that is not defined by the claim, and the specification does not provide any limiting definition for this term or standard for ascertaining the requisite degree such that one or skill in the art would be reasonably apprised of the scope of a “modified classification”. As a result, it is also unclear in what information is minimally required in order to perform the claimed “reclassifying” step. Clarification is requested via amendment. In addition, the repeated phrase “the selected individual the selected individual” appears to be a grammatical error. Correction is requested. 
Claims 34, 41, and 48 recite “adjust a treatment of the selected individual based on the reclassification to (i) a first level of treatment if the selected individual has been reclassified from VUS to the deleterious variant or from VUS to the suspected deleterious variant, or (ii) a second level of treatment that is less aggressive than the first level of treatment if the selected individual has been reclassified from VUS to the genetic variant - favor polymorphism or from VUS to the genetic variant polymorphism, wherein adjusting the treatment of the selected individual comprises transmitting, to a healthcare provider, an electronic communication indicative of the reclassification.” The above step is problematic for the following reasons. In particular, the above “wherein” clause  fails to further limit how the data is reclassified or the nature of the data being reclassified, and instead confusingly adds an entirely different step directed to transmitting information. As such, the “wherein” clause does not impose any material limitations on the process of “adjusting the treatment”. Therefore, it is unclear what positive process limitation is intended by the claimed “adjusting” step, as a whole, because it ambiguously encompasses both a data analysis step (i.e. reclassification of data) as well as a data transmission step (i.e. transmitting data to a healthcare provider). In other words, given that a computer is actually performing these steps, it is unclear in what way a step of “adjusting a treatment” (based on comparative analysis) can also “comprise” transmitting information to a healthcare provider. Clearly, these are entirely different operations. Clarification is requested via amendment. If applicant intends for the claims to require a step for actively transmitting data, this step should be added as a separate limitation (after the adjusting step). 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619